Citation Nr: 9927118	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of loan guaranty indebtedness to include 
the issue of whether waiver of recovery is precluded by bad 
faith.


WITNESSES AT HEARING ON APPEAL

Veteran and K.L.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Navy in January 1970 with over nineteen years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) Committee on Waivers and Compromises 
(Committee), which denied the veteran's application for 
waiver of VA loan guaranty indebtedness.  

This case was previously before the Board in August 1996 and 
in October 1997, at which time it was remanded.  The actions 
requested in those remands have been undertaken and the case 
is ready for appellate consideration.


FINDINGS OF FACT

1.  In September 1989, the veteran and his spouse purchased a 
home in Tampa, Florida using a loan which was guaranteed by 
VA.

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness assessed at 
$14,920.96, plus accrued interest.

3.  The evidence shows that the veteran simply stopped making 
the required monthly mortgage payments for and after April 
1991 despite the fact that he was financially able to do so.

4.  The veteran's actions in failing to make the required 
monthly mortgage payments objectively demonstrated an unfair 
dealing by one seeking to gain thereby at another's expense 
with knowledge of the likely consequences, and which resulted 
in a direct loss to the Government.



CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan. 38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  There was a showing of bad faith on the part of the 
veteran in the creation of the loan guaranty debt and 
therefore there is a statutory bar to consideration of a 
waiver of the loan guaranty indebtedness.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board has remanded this case twice 
for further development, which has been accomplished.  The 
veteran has testified at a personal hearing before the 
undersigned Board member at the RO.  All of the facts have 
been properly developed and no further assistance is 
necessary to comply with VA's statutory duty to assist.  Id.

Factual Background

In July 1989, the veteran and his spouse executed a contract 
of sale for the purchase of real estate in Tampa, Florida, 
hereinafter known as R. Street.  The property included both a 
residence, a second story guest house above the kitchen and a 
shed.  A wood destroying organisms inspection report was 
completed in August 1989 which indicated that there was 
visible evidence of termites in locations which included the 
foyer and master bedroom.  

In July 1989, VA issued to the veteran a VA Form 26-1483, 
Certificate of Reasonable Value, of the property on R. 
Street, estimating its reasonable value as $115,000.00.  A 
notice was attached to that form indicating specifically that 
VA guaranteed the loan, but not the condition of the 
property.  The notice advised that a thorough inspection of 
the property be scheduled by the purchaser.

Mortgage documents showed that the veteran and his spouse 
obtained a VA guaranteed loan in the amount of $115,000.00 in 
order to purchase the property.  In conjunction with the 
purchase of the property, in August 1989 the veteran and his 
spouse signed a VA Application for Home Loan Guaranty, VA 
Form 26-1802a, in August 1989.  In that document, the veteran 
certified and agreed to repay the VA for any claim which VA 
would be required to pay the lender on account of default 
under the terms of the loan.  The veteran agreed that the 
regulations, issued under Chapter 37, Title 38 of the United 
States Code and in effect on the date of the loan, governed 
the rights, duties, and liabilities of the parties.  The 
veteran agreed and certified to the following: "As a home 
loan borrower, you will be legally obligated to make the 
mortgage payments called for by your mortgage loan contract.  
The fact that you dispose of the property after the loan has 
been made WILL NOT RELIEVE YOU OF LIABILITY FOR MAKING THESE 
PAYMENTS ... Also, unless you are able to sell the property 
to a credit-worthy obligor who is acceptable to the VA ... 
and who will assume the payment of your obligation to the 
lender, you will not be relieved from liability to repay any 
claim which the VA or HUD/FHA may be required to pay your 
lender on account of default in your loan payment.  The 
amount of any such [loan guaranty] claim payment will be a 
debt owed by you to the Federal Government.  This debt will 
be the object of established collection procedures."

In the mortgage documents, the veteran reported that his 
monthly income was $1694.33 and that the monthly income of 
his spouse was $1172.25.  It was also reported that the 
veteran received $975.00 a month for his retirement from the 
Navy.  The documents also showed that the veteran and his 
spouse had $207,809.75 in assets including property valued at 
$165,000.00, hereinafter know as H. Road.  The monthly 
housing expense for the couple was listed as $921.00, 
excluding utilities.  It was shown that the veteran and his 
spouse owned the property on H. Road and that it was leased 
on July 6, 1989 for a two year period ending in July 31, 
1991, providing a rental income of $750.00 a month.  

Settlement of the property on R. Street occurred in September 
1989 for a purchase price of $115,000.00, at which time the 
veteran and his spouse signed a form acknowledging that the 
property was purchased in "as is" condition.  The first 
mortgage payment was due on November 1, 1989 and the 
estimated monthly payment was $1115.21.

The veteran requested an inspection of the purchased 
property, which was conducted in February 1990.  The 
inspection revealed evidence of drywood termites in the 
residence, the guest house and the shed.  The report of a 
structural inspection which was conducted in February 1990 
revealed significant damage to the guest house, foundation, 
electrical, plumbing and air conditioning systems, the 
kitchen, the roof and the chimney.  The estimated total cost 
of the repairs was $35,500.00.

In June 1990, the veteran and his spouse retained a law firm 
in order to pursue claims of fraudulent misrepresentation, 
breach of warranty and negligence arising out of the purchase 
of the property.   In conjunction with that case, the record 
includes a confidential inspection report dated in April 
1989.  The inspection report did not include an evaluation of 
wood destroying organisms.  

The record also includes income tax returns from 1990 and 
1991 showing that the veteran and his spouse received rental 
income for the property on H. Road.  The evidence showed that 
the couple received $2,000 in rental income in 1990, but had 
a total rental income loss of [-]$40.00 for the year.  The 
evidence showed that in 1991 the couple received $9,000 in 
rental income in 1991, but had a total rental income loss of 
[-]$9276.00 for the year.  The evidence also showed that in 
April 1990 the veteran and his spouse took out a second 
mortgage on the H. Road property in the amount of $28,000.00. 

The evidence shows that the veteran and his spouse moved into 
the property on R. Street in September 1990.  In June 1991, a 
Notice of Default was issued, showing that the loan went into 
default as of April 1, 1991.  The evidence shows that the 
lender was unable to determine the reason for the default 
because neither the veteran or his spouse could be reached.  
In July 1991, the lender did speak to the veteran at which 
time he indicated that he was going to another job and would 
be able to bring the loan current in the near future.  In 
August 1991, the lender informed VA of its intention to 
foreclose.  The notice stated that the lender had been in 
contact with the veteran and was told that his income had 
been curtailed.  The lender also indicated that a repayment 
plan could not be established.  In September 1991, a VA loan 
service representative was able to contact the veteran at 
which time the veteran reported that he was trying to sell 
the property on R. Street because he was over-extended.

A Notice of Intent to Foreclose was issued in September 1991.  
Notice of Lis Pendens was issued in December 1991.  
Notification of a public sale of the foreclosed property on 
R. Street was published in a local newspaper.  The property 
was purchased in November 1992 at a purchase price of 
$133,024.00.

The evidence reflects that the veteran and his spouse 
attempted to sell the property on R. Street in March 1992, 
and that a valid contract of sale in the amount of $108,000 
was secured in March 1992.  However, foreclosure proceedings 
had already started at that point and that offer was not 
accepted by VA.  

In January 1993, the veteran filed a claim for a waiver of 
indebtedness.  In February 1993, the Committee denied the 
veteran's application for waiver of indebtedness based on a 
finding that it would not be against equity and good 
conscience to enforce the collection of indebtedness.

In correspondence from the veteran dated in July 1993, he 
indicated that he was paying three mortgage payments from 
August 1989 to September 1990.  He further indicated that he 
moved into the property on R. Street in September 1990, and 
that there was not a tenant in that house prior to that.  He 
indicated that during the time he lived on R. Street the 
property on H. Road was rented for $1,000.00 a month.  He 
indicated that the reason for the default had nothing to do 
with income but was caused because he ran out of second 
mortgage money.

In January 1997, the veteran submitted evidence and a 
statement in which he indicated that a property on M. Way was 
the source of the $750.00 a month rental income listed on the 
loan documents submitted in 1989.  In correspondence sent 
thereafter, the veteran also indicated that this property was 
purchased long before the R. Street property and that it was 
being transferred to his daughter and son in law in order to 
get the debt off the record.

In a decision rendered by the Committee in July 1997, it was 
determined that the evidence of record overwhelmingly showed 
that the veteran's actions were undertaken with an intent to 
seek unfair advantage, thereby constituting bad faith and 
precluding consideration of a waiver of the debt.  In August 
1997, the decision of the Committee was confirmed.

In correspondence from the veteran received by the RO in 
August 1997 in response to the July 1997 
decision/Supplemental Statement of the Case, the veteran 
indicated that he had $5,000.00 that could be paid 
immediately towards the outstanding loan guaranty 
indebtedness of $30,188.01.  The veteran also questioned the 
amount of the indebtedness.  In correspondence dated in 
February 1998, the RO provided for the veteran an accounting 
of the indebtedness.  The debt was calculated as follows:

Principal balance on the loan		$113,957.32
Advance for taxes & insurance		         775.63
Accrued Interest				    13,757.31
Foreclosure Expenses			      2,192.85
	TOTAL DEBT			$130,683.09
Proceeds of foreclosure sale		-   99,747.00
Claim paid by VA under guaranty		    30,936.09
Cost of title policy (VA expense)		         748.10
	Veteran's Debt to VA		    30,188.01

It was noted that VA had paid the mortgage company $99,747.00 
in return for title to the property and that VA then resold 
the property on January 15, 1993 for $133.024.00.  In 
conjunction with that sale, VA realized a gain of $15,367.05.  
Therefore, the veteran's debt was reduced by that amount for 
a total indebtedness to VA in the amount of $14,920.96. 

The veteran presented testimony at a hearing held before the 
undersigned member of the Board in May 1999.  The veteran 
testified that he purchased the property on R. Street in July 
1989 and that the property included a two-story separate 
apartment which could be rented.  He stated that there had 
been a termite inspection conducted 30 days before the 
closing on that property.  The veteran testified that he saw 
the report and that it reported no sign of termite damage.  
He indicated that he misunderstood that a VA guaranty loan 
did not mean that VA was guaranteeing the condition of the 
house.  He testified that he made the first mortgage payment 
in November 1989 and that he and spouse did not move in 
because they were performing repairs on the house.  He stated 
that there were many repairs to be made on the property and 
that he was also paying another mortgage on his original 
property for a total mortgage payment of both properties of 
$2600.00 a month.  He indicated that hey also had a potential 
tenant for the apartment which could be rented for 
approximately $400.00 a month.  

The veteran testified that he and his spouse moved into the 
property at R. Street in September 1990 and rented out their 
initial residence.  He indicated that he and his spouse also 
had a young woman living with them at the R. Street property 
who did not pay rent.  

Applicable Law and Regulation

The veteran has not challenged the validity of the debt now 
at issue.  Moreover, the Board has not identified any 
evidence which would indicate that the debt was improperly 
created or calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against the 
standard of equity and good conscience. 38 U.S.C.A. § 
5302(b).  However, in determining whether a waiver of loan 
guaranty indebtedness may be granted, the Board must first 
address the issue of whether fraud, misrepresentation, or bad 
faith exists, any indication of which precludes consideration 
of waiver of recovery of the debt.  38 C.F.R. § 1.965(b).  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c).  In other 
words, a finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment.  38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases: only if the appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

There has been a change regarding the definition of bad faith 
as a result of a precedent decision of the Court of Appeals 
for Veterans Claims (Court), Richards v. Brown, 9 Vet. App. 
255 (1996).  The phrase "bad faith" was defined in Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
Richards v. Brown invalidated the use of the above- cited 
emphasized phrase as an appropriate basis for a bad faith 
determination.  In Richards, the Court stated, ". . . the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage, the same test as only one of the two alternative 
tests provided for under the VA CIRCULAR [20-90-5]." 
Richards, 9 Vet. App. 255, 257.  Thus, the Court held that 
the use of the phrase "neglect or refuse to fulfill some duty 
or contractual obligation" found in VA CIR. 20-90-5 was, ". . 
. inconsistent with the regulation [and therefore] cannot be 
an appropriate basis for a bad faith determination."  
Richards, 9 Vet. App. at 258.

Under the law as it currently stands, "bad faith" is defined 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1997); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

In a decision rendered prior to Richards, the Court held that 
a determination of bad faith is based on the circumstances 
which led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).  Also providing some additional guidance in this 
case, 38 C.F.R. § 1.962(b) (1998) includes the explanation: 
"the misrepresentation must be more than non-willful or mere 
inadvertence."

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis 

As discussed above, the question before the Board is whether 
the veteran demonstrated bad faith in his dealings with VA.  
After a careful consideration of the evidence record, the 
Board has concluded that bad faith has indeed been 
demonstrated in this case.  

Specifically, bad faith is shown by the fact that rental 
income of $750.00 was reported on mortgage documents dated in 
1989 which helped to secure the VA guaranty loan for the 
purchase of the property on R. Street.  As reported by the 
veteran in the loan documents, this rental income was to be 
received from rental of the property on H. Road.  However, 
the evidence reflects that the property on H. Road was not 
rented at that time.  In fact, the veteran testified that he 
and his spouse lived in that residence until September 1990.  
The evidence shows that the property on H. Road was rented 
for $1000.00 a month from September 1990 to April 1992.  

The Board notes that in correspondence from the veteran to 
the RO received in 1997, he indicated that he did receive 
$750.00 in rental income in 1989 when he applied for the loan 
for the property on R. Street, but that it was from the 
property on M. Way.  However, even if this statement was 
true, the information provided by the veteran on his 1989 
mortgage application was misleading, because the veteran did 
not report owning a residence on M. Way (and making mortgage 
payments on that property).  Nor was rental income from that 
property listed on his 1990 and 1991 tax returns.  The 
evidence reflects that the veteran's statements on the loan 
application documents are inconsistent or misleadingly 
incomplete.  Such misleading and incomplete information 
provided on the documents which were completed in conjunction 
with obtaining the loan to purchase the property on R. Street 
constituted bad faith.

The evidence further reflects that the veteran had sufficient 
income for payment of the mortgage for the property on R. 
Street which was not used for payment of that mortgage and 
accordingly bad faith is also shown in this regard.  The 
veteran and his spouse purchased the subject home in 
September 1989 and apparently made the required monthly 
mortgage payments from November 1989 until March 1991.  There 
is no indication that he was financially unable to continue 
making such payments.  There was no indication that the 
veteran had any problem making payments on either the 
property on H. Road or M. Way.  In fact, he reported making 
mortgage payments on three properties from August 1989 to 
September 1990.  Moreover, the evidence showed that in April 
1990, the veteran took out a second mortgage on the H. Street 
property, thereby netting $26,338.15.  It was the property 
secured by the VA guaranty loan upon which the default 
occurred, as opposed to any of the other properties.  No 
cogent explanation has been offered for this aside from the 
veteran's contentions that the property was in poor shape and 
need of repair.

Even given the veteran's legal and repair bills on the R. 
Street property, the evidence does not indicate that there 
were insufficient funds with which to pay the mortgage on the 
R. Street property.  The veteran's statements suggest that in 
September 1990 he transferred the property on M. Way to his 
daughter and son-in-law, although there is no objective 
evidence of record which documents such a transfer.   As of 
September 1990, he also reported receiving $1,000.00 a month 
in rent for the property on H. Road.  He also netted 
$26,338.15 from a second mortgage in April 1990.  Further, 
the veteran did not report having any significant drop in 
income during prior to the default of the VA loan.  The 
veteran and his spouse were both employed and the record 
reflects that they were also in receipt of rental income.  
The veteran's 1993 financial status report indicates that his 
the joint monthly income of the veteran and his spouse was 
over $3,000.  Assets in excess of $178,000 were also 
reported.  The report also showed that the veteran and his 
spouse purchased a truck in March 1992, for which they 
incurred a $12,000 loan.  

The veteran's explanation for the failure to pay the mortgage 
for the property on R. Street was essentially that it was in 
such ill repair that he and his spouse could not live in it 
without significant repair work and that he did not think 
that he should be responsible for the payments or repair.  
The evidence reflects that the veteran knew that there was 
evidence of termite damage in that property in August 1989, 
at which point he signed the inspection report.  This report 
was furnished prior to settlement on the property and it was 
recommended therein that further inspection be sought; the 
veteran proceeded to purchase the property with knowledge of 
its condition and without seeking any additional information 
regarding possible termite infestation until after the 
purchase of the property.  

In short, the evidence makes abundantly clear that the 
veteran and his spouse could afford to make the mortgage 
payments on the R, Street property.  It appears that they 
discontinued making payments merely because of their 
dissatisfaction with the property and despite the fact that 
he was contractually obligated to make that payment..  The 
Board concludes in light of the evidence, the veteran's 
action in refusing to make additional mortgage payments due 
to defects in the property was intended to seek unfair 
advantage, with knowledge of the likely consequences of his 
default and the resulting loss to the United States 
Government. 

The veteran also argued that he thought that in conjunction 
with obtaining a VA guaranty loan, VA guaranteed the 
condition of the property.  In obtaining the VA guaranteed 
loan, the veteran signed documents in which it was made clear 
that VA did not assume any responsibility for any defects 
which might later develop.  VA clearly explained this to the 
veteran in the VA Form 26-1843 dated in July 1989 which was 
issued to the veteran, more than a month before the subject 
home was purchased by the veteran.

The veteran's submission of intentionally misleading 
statements as to his income and the number of properties he 
owned in conjunction with obtaining a loan guaranteed by VA 
and his intentional action in failing to make monthly 
mortgage payments on the VA guaranteed loan at a time when 
the evidence reflects that he should have been financially 
able to make those payments clearly demonstrates the 
veteran's intent to seek an unfair advantage of the 
Government.  The veteran was advised of the consequences 
(foreclosure and debt to VA) by VA prior to foreclosure.  The 
evidence on file convincingly demonstrates that he willfully 
stopped making payments on the property on R. Street despite 
his ability and responsibility to do so.  These actions 
directly resulted in the foreclosure, and the required 
payment by VA to the lender of the loan guaranty which 
constituted a direct financial loss to the Government of the 
amount at issue in this case.  

In summary, a clear preponderance of the evidence of record 
objectively demonstrates that the veteran's intentional 
actions which gave rise to the loan guaranty indebtedness at 
issue constitute bad faith under the definition in 38 C.F.R. 
§ 1.965 and Richards.  That is, the veteran's actions 
demonstrated unfair and deceptive dealing and evinced an 
intent to seek an unfair advantage.  Bad faith in the 
creation of the loan guaranty indebtedness precludes 
consideration of waiver of that indebtedness as a matter of 
law.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965.  For the 
reasons and bases stated above, therefore, the request for 
waiver of loan guaranty indebtedness is denied.


ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness in the amount of $14,920.96, plus accrued 
interest, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The contemplated action was never initiated.  See the transcript of the 
May 1999 personal hearing, page 15.

